      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 1 of 29 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MWG ENTERPRISES, LLC d/b/a                    )
ATLAS HEALTH SERVICES, LLC,                   )
                                              )       Civil Action No. 4:19-cv-00424
       Plaintiff,                             )
                                              )
v.                                            )       JURY TRIAL DEMANDED
                                              )
ETS WOUND CARE, LLC, and                      )
THOMAS E. “TED” DAY,                          )
                                              )
       Defendants.                            )
                                              )
____________________________________

                                          COMPLAINT

       Plaintiff MWG Enterprises, LLC, d/b/a Atlas Health Services, LLC (“Atlas”), hereby sues

Defendants ETS Wound Care, LLC (“ETS”) and Thomas E. “Ted” Day (ETS and Day,

“Defendants”) and alleges as follows:

                                        INTRODUCTION

       This is a case about Defendants’ repeated improper attempts to cancel their distributor

Atlas’s exclusive distribution rights and resell those rights to other distributors who would pay the

company more—while appropriating Atlas’s confidential and trade secret information in the

process. On July 1, 2017, Atlas entered into a perpetual Non-Disclosure Agreement (the “NDA”)

with ETS to explore a potential business relationship for Atlas to distribute Mirragen™, an

innovative medical wound care product that had recently been cleared by the FDA for public sale,1




1
 < https://www.businesswire.com/news/home/20170403005830/en/ETS-Wound-Care-Gains-FDA-
Clearance-MIRRAGEN%E2%84%A2>
                                                  1
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 2 of 29 PageID #: 2



exclusively into multiple territories. Just a few weeks later, Atlas and ETS signed a distribution

agreement (the “Agreement”) granting Atlas the exclusive right to sell Mirragen™.

       Atlas specifically bargained with ETS for the exclusive right to sell ETS products,

including Mirragen™, in multiple territories.       These territories included the entire federal

government—namely, the Veterans Affairs hospitals nationwide (the “VA”), as well as the Indian

Health Service (“IHS”) and the U.S. Department of Defense (“DOD”). Atlas’s territories also

included any purchasers in Texas, Oklahoma, Arkansas, Louisiana, Tennessee, and Florida

(altogether, the “Exclusive Territories”). When the Agreement was signed, there was only a small

undeveloped regional market for Mirragen™. Accordingly, Atlas and ETS contemplated in the

Agreement a multi-year period of time to allow Atlas the opportunity to develop its markets.

       ETS significantly hampered Atlas’s ability to develop a market for Mirragen™. Despite

promising Atlas to do so, ETS never obtained the billing codes required by federal and private

payers for reimbursement. Without those billing codes, the market for Mirragen™ remained

stagnant and small. When ETS failed to act, Atlas developed the market for Mirragen™ by

investing its own resources in pursuing a reimbursement code, which ETS demanded Atlas cease,

and focusing on the product’s development. Such efforts included investing its own capital and

relationships to conduct live tissue testing of Mirragen™ with DOD personnel to determine the

optimal sizing, uses and packaging, all to ensure its widespread adoption by the military. The

results of these tests and recommendations by Atlas’s government contacts, including specifics

such as intended uses in the field, and particular sizing requirements for use in the field, were

communicated to ETS—under cover of the NDA.

       At all relevant times, Atlas met its minimum purchasing requirements for Mirragen™

under the Agreement, despite the harm caused by ETS’s failure to procure billing codes to the


                                                2
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 3 of 29 PageID #: 3



development of a market for Mirragen™. Accordingly, pursuant to the Agreement’s provisions,

the Agreement automatically extended for another year through July 2019.

       On or around July 11, 2018, subject to the confidentiality and other provisions of the NDA,

Atlas provided its customer list to ETS. Just two days later, with Atlas’s customer list in hand,

ETS sent a letter to Atlas claiming that the Agreement had been breached by Atlas and purporting

to terminate the Agreement effective July 20, 2018. It did this, notwithstanding the fact that even

if ETS had breached the Agreement (which it has not), ETS lacked the ability under the Agreement

to terminate anything other than Atlas’s exclusivity. To add salt to the wound, ETS appropriated

Atlas’s trade secret and protected information, which was shared subject to the provisions of the

NDA—including information related to the federal government’s sizing and uses of Mirragen™,

as well as Atlas’s private customer information and strategic contacts within major hospital

systems.

       ETS’s principal, Ted Day, provided Atlas’s customer information to other distributors who

were then able to identify Atlas’s strategic targets, relationships, and decision-makers. Other

distributors turned this information into hundreds of thousands of dollars of sales in Atlas’s

Exclusive Territories. Additionally, Ted Day personally interfered with the Agreement, including

by calling Atlas’s salesforce and instructing them that there was no Agreement, telling the

salesforce that their selling Mirragen™ was “illegal,” and that they would face repercussions if

they continued to sell for Atlas.

       To cap it off, now that ETS (incorrectly) claims that the Agreement has terminated and

Atlas can no longer sell its products, it refuses to repurchase any products that Atlas is supposedly

barred from selling. ETS cannot have it both ways.




                                                 3
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 4 of 29 PageID #: 4



         Therefore, Plaintiff brings this action to declare the Agreement valid and enforceable; to

seek damages for the breach of the Agreement, including the breach of the implied duty of good

faith and fair dealing; to seek damages and injunctive relief, including without limitation, cessation

of any ETS use of Atlas’s customer list and the return of all Atlas confidential information for

violating the NDA and the theft of Atlas’s trade secrets and tortious interference; to seek

recoupment for its lost ability to sell its inventory; and to seek other relief to which it is entitled.

                                              PARTIES

         1.     Plaintiff Atlas is a limited liability company organized and existing under the laws

of the State of Texas. Its principal place of business is at 1000 Weatherford Dr., Ft. Worth, Texas

76102.

         2.     Defendant ETS is a limited liability company organized and existing under the laws

of the State of Missouri. Upon information and belief, its principal place of business is 4030

HyPoint North, Rolla, Missouri 65401. Upon information and belief, ETS’s sole owner/member

is Defendant Thomas E. “Ted” Day and Day is a resident of Missouri.

         3.     Defendant Thomas E. “Ted” Day is an individual who, on information and belief,

is a citizen of the state of Missouri.

                                  JURISDICTION AND VENUE

         4.     Subject matter jurisdiction is appropriate under 18 U.S.C. § 1836(c) and 28 U.S.C.

§ 1331, because one or more claims encompass the federal Defend Trade Secrets Act, and all other

claims fall under the court’s ancillary jurisdiction, 28 U.S.C. § 1367.

         5.     Subject matter jurisdiction is also proper under 28 U.S.C. § 1332 because the

Plaintiff is a citizen of a different state than every Defendant and the amount in controversy

exceeds $75,000.


                                                    4
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 5 of 29 PageID #: 5



       6.      The court has general jurisdiction over the Defendants because each Defendant is

a citizen of the State of Missouri. Additionally, Defendant ETS consented to this Court’s

jurisdiction to resolve the issues alleged herein.

       7.      Venue is proper in the Eastern District of Missouri under 28 U.S.C. § 1391(b)

because one or both Defendants reside in the District and a substantial number of the acts giving

rise to this action occurred within the District.

       8.      Venue also is proper in this Division because one or more Defendants reside in

Phelps County, Missouri, which is located in the Eastern Division of the Eastern District of

Missouri.

                                   FACTUAL BACKGROUND

A. The Atlas-ETS Non-Disclosure Agreement

       9.      On June 12, 2017 (the “NDA Effective Date”), ETS and Atlas signed a mutual non-

disclosure agreement (the “NDA”) in order to evaluate product and pursue a potential business

relationship (See Exhibit 1).

       10.     The NDA provides that “Confidential Information” means “any and all technical

and non-technical information disclosed by [a] Party” to the other Party and may include, “without

limitation: . . . trade secrets, [] proprietary and confidential information, ideas, techniques, . .

. know-how, processes . . . related to current, future, and proposed products and services of each

of the Parties, such as information concerning research, experimental work, development, design

details and specifications . . . procurement requirements, purchasing, manufacturing, customer

lists, . . . business and contractual relationships . . . and [] all other information that the

Receiving Party knew, or reasonably should have known, was the Confidential Information of the

Disclosing Party.” Ex. A, NDA § 1 (emphasis added).


                                                     5
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 6 of 29 PageID #: 6



       11.     The NDA provides that “Confidential Information is and shall remain the sole

property of the Disclosing Party. . . . Neither Receiving Party will make, have made, use or sell for

any purpose any product or other items using, incorporating or derived from any Confidential

Information of the Disclosing Party.” NDA § 7.

       12.     The NDA will not terminate until “five (5) years(s) after” the NDA Effective Date,

or June 12, 2022. NDA § 9. The NDA has been in effect at all times relevant to this action.

       13.     Missouri law governs the NDA. NDA § 11.

B. The Atlas-ETS Distributorship Agreement

       14.     Approximately three weeks after signing the NDA, on July 1, 2017, ETS and Atlas

entered into an exclusive distribution agreement (the “Agreement”) (see Exhibit 2).

       15.     In the Agreement, ETS granted Atlas the exclusive right to sell its products in

certain territories identified in Exhibit A to the Agreement.

       16.     Those territories include all sales to United States federal government facilities in

all fifty states and foreign countries, as well as any sales to any entities in Texas, Louisiana,

Oklahoma, Tennessee, and Florida. See Ex. B, Agreement Ex. A (the “Exclusive Territories”).

       17.     The Agreement provides Atlas with the right to sell ETS’s products until the

Agreement is terminated.

       18.     Atlas negotiated for these exclusive distribution opportunities. As consideration

for Atlas purchasing minimum amounts of product from ETS each year during the term of the

Agreement (“Minimum Purchases”), Atlas received exclusive selling rights in its territories.

       19.     The Agreement incorporates the terms of the NDA. See Agreement § 6.




                                                 6
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 7 of 29 PageID #: 7



       20.     The principal product at issue under the Agreement is Mirragen™, an innovative

biologic wound-care product cleared for public sale by the United States Food and Drug

Administration.

       21.     When ETS and Atlas signed the Agreement, Mirragen™ did not yet have a “current

procedural terminology” (“CPT”) code or a “healthcare common procedure coding system”

(“HCPCS”) code (together, the “billing codes”).

       22.     CPT and HCPCS codes are a vital part of the medical coding and insurance

reimbursement process. These codes are essential for selling the product to private hospitals and

medical practices. Without them, insurers generally will not pay for the product.

       23.     During negotiations with Atlas, ETS represented on multiple occasions that it

would obtain the product-specific CPT and HCPCS Codes for Mirragen™.

       24.     Atlas relied on those representations, which turned out to be false, when it entered

into the Agreement.

       25.     The Agreement required Atlas to make specified minimum purchases annually. As

set forth in Exhibit C to the Agreement, Atlas had to satisfy “MIRRAGEN[™] Minimum Sales”

which are defined to be “product purchased from ETS Wound Care.” Ex. B, Agreement Ex.

C.

       26.     The Agreement required Atlas to make an initial “stocking” purchase order.

Agreement § 7.2. Atlas made this purchase.

       27.     The Agreement required Atlas to “maintain the level of Product inventory

throughout the term of th[e] Agreement” equivalent to the initial “stocking” purchase order.

Agreement § 7.2. Accordingly, the Agreement contemplated that Atlas would maintain, store, and

“warehouse” product regardless of whether sales for that product existed.


                                                7
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 8 of 29 PageID #: 8



       28.     The Agreement required Atlas to make minimum purchases from ETS Wound Care

during the 2017-2018 term. The Agreement also identified minimum purchase requirements for

subsequent terms in 2018. Ex. B, Agreement Ex. C.

       29.     Even though without the billing codes there is no private market for Mirragen™,

Atlas satisfied the prescribed Minimum Purchases required by the Agreement for the 2017-2018

term year.

       30.     During the “Pre-Reimbursement Code Period,” which is the period of time before

the billing codes are obtained, the Agreement provides that “if the minimum Annual Sales Metrics

for year one (1) are reached [as] defined in Exhibit C, the Term is extended for an additional (1)

year of exclusive distribution.” Agreement § 8.2.

       31.     Atlas satisfied the Agreement’s required sales metrics for the 2017-2018 Term and

the Agreement was automatically extended for another (1) year of exclusive distribution.

       32.     ETS passed title to purchased Mirragen™ to Atlas “when Products [were] delivered

to the carrier at [ETS]’s warehouse for shipment.” Agreement § 7.13.

C. ETS Uses Atlas’s Confidential Information and Obtains its Proprietary Customer Lists

       33.     Atlas funded research that enabled Atlas and ETS to prove that Mirragen™ was an

effective coagulator. Atlas expended time, relationships, energy and resources to conduct animal

testing and deployment of the product on a test-basis on live tissue.

       34.     The results of all such tests are Atlas’s exclusive property information under the

Agreement and the NDA. The research included work with the DOD, which also included data

on optimal sizing and packaging for deployment in the field.

       35.     ETS used Atlas’s proprietary information to create its products, including those that

Atlas had the right to sell to the Federal Government under its exclusive rights.


                                                 8
      Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 9 of 29 PageID #: 9



       36.       Despite granting Atlas exclusive distribution rights in the Exclusive Territories,

ETS and Defendant Day began to seek Atlas’s proprietary customer list. In approximately

December 2017, Defendant Day and Chad Lewis, then President and CEO of Defendant ETS,

requested from Atlas a list of all Atlas’s sales representatives, contacts, potential contacts and

current customers purchasing Mirragen™ (“Atlas’s Customer List”).

       37.       Atlas’s Customer List is Atlas’s property and a trade secret that Atlas shared with

ETS subject to the terms of the NDA.

       38.       In December 2017, Atlas, via an in-person meeting, provided ETS with Atlas’s

Customer List.

       39.       On July 11, 2018 Atlas, via email, again provided ETS with Atlas’s Customer List.

D. ETS’s Wrongful Purported Termination of the Agreement

       40.       On July 13, 2018, just two days after Atlas provided ETS with an updated Atlas

Customer List, and while the Agreement was in full force and effect, Chad Lewis, on behalf of

ETS, purported to terminate the Agreement via letter. See Exhibit C (the “Purported Termination

Letter”).

       41.       Even though Atlas made the Minimum Purchases required by the Agreement, the

Purported Termination Letter claimed that Atlas had not worked “vigorously, aggressively and

compliantly.” See Ex. C at 2.

       42.       The Purported Termination Letter claimed that ETS had a “belief” that product

purchased by Atlas had been “warehoused” on the grounds that Atlas had purportedly not satisfied

the required purchase metrics.

       43.       ETS had no grounds to terminate the Agreement at the time it sent the Purported

Termination Letter and has had no such grounds at any time thereafter. The provisions for


                                                  9
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 10 of 29 PageID #: 10



termination of this Agreement related to the Minimum Purchases requirements are found in

Sections 1.3 and 7.1 but only grant ETS the right to terminate Atlas’s exclusive distribution rights.

Section 1.3 states that “in the event [Atlas] fails to meet a minimum Annual Sales Metric specific

in Exhibit C and this Agreement is not terminated pursuant to Section 9, [ETS] shall be entitled

to, upon notice to [Atlas], amend or terminate [Atlas]s exclusivity to sell or offer for sale the

Products in the Territory in which [Atlas] failed to meet the Annual Sales Metrics.”

       44.     While Section 1.3 references termination under Section 9 of the Agreement, Section

9 has no termination provision.

       45.     Section 7.1 provides the only other covenant that grants ETS the right to terminate

the agreement if Minimum Purchases are not met. It states that Atlas “will purchase at least the

minimum number of Products specified in Exhibit C during the term of this Agreement.” Further,

if Atlas “fails to purchase its Minimum Purchase Requirements . . . in two successive half-terms

of this Agreement, [ETS] will have the right, at its option, to terminate this Agreement.”

       46.     Under the Agreement, the Annual Sales Metrics and Minimum Purchase

requirements were identical and were keyed to Atlas’s purchases of Mirragen™ from ETS, not

any supposed sales to end users or customers as ETS claimed in its July 13, 2018 letter.

       47.     Therefore, under no provision of the Agreement is ETS permitted to terminate the

Agreement or even Atlas’s exclusivity rights when Atlas had purchased the minimum required

amount from ETS.

       48.     Moreover, the general termination clause at Section 8.4 is applicable only if a party

is in “material breach of this Agreement and either the breach cannot be cured, or if the breach can

be cured, it is not cured within 60 days following the other Party’s receipt of notice of such breach.”




                                                 10
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 11 of 29 PageID #: 11



       49.     Atlas never failed to meet its Minimum Purchases nor was it otherwise in material

breach of the Agreement. Atlas met its minimums for the first year and could have cured any

claimed breach identified by ETS.

       50.     ETS never explained why any claimed “material breach” could not be cured and

ETS did not afford Atlas a 60-day opportunity to cure same. Instead, after sending the Purported

Termination Letter, ETS attempted to renegotiate the Agreement with ETS. When renegotiations

broke down, ETS claimed the Agreement had been terminated due to Atlas’s alleged breaches.

       51.     Generally, Atlas placed orders, those orders were fulfilled by ETS, and ETS cashed

Atlas’s checks. This occurred even after ETS claimed the Agreement had terminated.

       52.     Atlas’s final order, although timely placed with an email acknowledgment of

receipt, was not fulfilled by ETS. After failing to fulfill an order, ETS cannot then claim that Atlas

failed to meet its Minimum Purchase requirements when ETS is the one who refused to honor the

acknowledged request.

       53.     Even if the Minimum Purchases had not been met, it was because ETS interfered.

ETS’s interference constitutes a waiver of the condition precedent to extend the period of

exclusivity by another year.

       54.     Even if the Agreement had terminated or expired (which it has not), Section 8.6 of

the Agreement contemplates that Atlas would return purchased products (transfer of which had

already passed to Atlas) to ETS, or destroy them. ETS refuses to accept return of the purchased

products or compensate Atlas for the products’ return.

E. Use of Atlas’s Proprietary Data and Trade Secrets

       55.     At all relevant times, the NDA was and remains in full force and effect.




                                                 11
     Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 12 of 29 PageID #: 12



         56.   ETS did not, and did not have grounds to, terminate the Agreement. Section 6 of

the Agreement incorporated the terms of the NDA.

         57.   During the term of the Agreement, upon information and belief, ETS used Atlas’s

confidential information and hired competing distributors to work within Atlas’s Exclusive

Territories.

         58.   This confidential information included the Atlas-funded research with the DOD and

the resulting feedback, data and specifications related to use of Mirragen™ by the DOD in the

field. All of this information was protected trade secret information developed by Atlas and shared

with ETS subject to the terms of the NDA. ETS then appropriated the information and used it to

create special products for the DOD which, upon information and belief, ETS continues to sell to

the DOD, if not others, both directly and through its new distributors.

         59.   The NDA also specifically covers “customer lists” and “business and contractual

relationships” – i.e., Atlas’s Customer List and business and contractual relationships.

         60.   The Atlas Customer List is by its very nature confidential information, a trade

secret, and is protected from disclosure by the NDA and the Agreement. The List was created as a

result of the combined decades of know-how and experience of Atlas’s employees and millions of

dollars in investment by Atlas, and it represented a critical economic and strategic advantage to

Atlas.

         61.   The NDA requires that Atlas’s trade secrets, including the DOD data and Atlas’s

Customer List data, must be returned to Atlas and cannot be used by ETS.




                                                12
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 13 of 29 PageID #: 13



       62.     Specifically, Section 6 and 7 of the NDA provide that:




       63.     The NDA prohibits ETS from making use of the information it received from Atlas,

not even to sell a product “incorporating or derived from” the information Atlas provided to it.

Therefore, all sales to the DOD or other government agency or private purchaser that reflect or are

derived from the information Atlas provided ETS based on its research into the coagulant effects

of the product are in violation of the NDA and, by extension, of the Agreement.

       64.     The confidentiality provisions of the Agreement remain in effect because Section

8.10 of the Agreement states that “Notwithstanding the expiration or termination of this

Agreement, the provisions of Sections . . . 6 . . . shall remain in full force and effect.” See

Agreement 8.10.

       65.     Despite its confidential nature, upon information and belief, in the summer of 2018

Ted Day began using Atlas’s Customer List, which Atlas shared subject to the NDA on or about

July 11, 2018, two days before ETS purported to terminate the Agreement, to contact customers

and potential customers within Atlas’s Exclusive Territories and inform them that Atlas did not

have distribution rights to sell Mirragen™.




                                               13
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 14 of 29 PageID #: 14



       66.     This subversive damaging activity is apparently ongoing. Upon information and

belief, on January 16, 2019, Ted Day sent an email to an Atlas distributor, threatening them with

litigation should they continue to sell Mirragen™ for Atlas.

       67.     Upon information and belief, Mr. Day also contacted physicians and hospital

systems in Oklahoma and Texas to inform them that ETS will not be honoring Atlas’s Agreement

and that it is “illegal” for Atlas to sell Mirragen™.

       68.     Upon information and belief Mr. Day, using Atlas’s Customer List, then directed

current and potential Mirragen™ customers within Atlas’s Exclusive Territories to Mr. Lewis Hall

and his company, Genetic Medication Management, LLC (“GMM”), as ETS’ Mirragen™

distributor in Atlas’s Exclusive Territories.

       69.     Upon information and belief, Ted Day, using the Customer List, also directed

current and potential Mirragen™ customers within Atlas’s Exclusive Territories to Affirmative

Solutions, LLC (“Affirmative Solutions”), as ETS’s Mirragen™ distributor in Atlas’s U.S federal

government territories including VA hospitals, the DOD and IHS hospitals.

       70.     Upon information and belief, since July 2018, Lewis Hall has been using Atlas’s

Customer List to contact Atlas’s current and potential customers within Atlas’s Exclusive

Territories in order to lure these customers into purchasing Mirragen™ from him and his company

GMM, which employs Mr. Hall’s sales representatives who are actively selling Mirragen™, rather

than purchasing from Atlas directly.

       71.     ETS has also undercut Atlas’s pricing schedule with the U.S. federal government,

over which Atlas has exclusive distribution rights to sell Mirragen™ as set forth in Exhibit A of

the Agreement.




                                                 14
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 15 of 29 PageID #: 15



       72.     Without informing Atlas, ETS submitted a price for Mirragen™ to the Federal

Supply Schedule (“FSS”) (the price on this schedule represents the base price at which a product

can be sold to the federal government) that is below the price for Mirragen™ negotiated between

ETS and Atlas and reflected in the Agreement.

       73.     ETS has now hired Affirmative Solutions to sell Mirragen™ to US federal

government facilities at this lower price and ETS has informed VA hospitals that Atlas is illegally

selling Mirragen™ at a higher price than ETS’ new distributors are currently charging for the same

product.

                                      CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION
                                        Declaratory Relief
                                     (against all Defendants)

       74.     Atlas incorporates the foregoing factual allegations as if fully set forth herein.

       75.     Atlas asks this Court, under Mo. Rev. Stat. § 527.010 et seq. and under 28 U.S.C.

§§ 2201-2202, to declare that the Agreement and NDA have been and remain in full force and

effect since their respective execution dates.

       76.     Plaintiff asks this Court to issue all further or equitable relief consistent with this

declaration, including injunctive relief and orders of restitution, disgorgement and/or constructive

trust that is appropriate following the declaration that the Agreement and NDA are in full force

and effect on behalf of Atlas.




                                                 15
     Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 16 of 29 PageID #: 16



                                      SECOND CAUSE OF ACTION
                                         Breach of Contract
                                           (Against ETS)

        77.       Plaintiff incorporates the foregoing factual allegations as if fully set forth herein.

        78.       The Agreement is a valid contract between Atlas and ETS and has been since its

execution on July 1, 2017.

        79.       ETS wrongfully terminated the Agreement and did not afford Atlas a chance to cure

any purported default, return the product it had purchased, or recoup its nearly $2 million

investment in Mirragen™.

        80.       The Agreement has a one (1)-year term that extends for an additional (1) year upon

reaching the minimum Annual Sales Metrics for year one (1). See Agreement at § 8.1. Therefore,

under Missouri law, ETS cannot simply terminate the Agreement because Atlas reached its

minimum Annual Sales Metric for year one.

        81.       ETS breached the Agreement by terminating it despite no applicable termination

provision.

        82.       ETS and Ted Day’s granting other distributors rights to sell Mirragen™ within

Atlas’s Exclusive Territories amounts to a breach of contract in violation of Section 1.1 in Exhibit

2, as set forth above.

        83.       ETS’s use of the Atlas Customer List is a violation of the Agreement, Section 6, as

it incorporated the NDA.

        84.       ETS’s breaches of contracts are material and tend to deprive Atlas of the benefits

of its bargain.

        85.       The Agreement imposes an implied duty of good faith and fair dealing, the breach

of which is tantamount to a breach of the contract itself.


                                                    16
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 17 of 29 PageID #: 17



         86.   ETS breached this duty.

         87.   ETS breached the Agreement by allowing Atlas to invest its own money into

proving the efficacy of Mirragen™, allowing Atlas to purchase millions of dollars’ worth of

product, and then purporting to cancel Atlas’s rights to sell the product, including the inventory it

already, purchased, paid for, and to which title had passed to Atlas.

         88.   ETS did so without allowing Atlas the opportunity to sell to its own customers, all

the while embarking on a mission to steal Atlas’s customers, defaming Atlas in the process, and

otherwise preventing Plaintiff from realizing the benefit of its economic investment in Mirragen™.

         89.   ETS’s breaches of contract caused Atlas damages in the form of loss of its out-of-

pocket investment, and the loss of the value of the benefit of the Agreement.

         90.   Section 15.8 of the Agreement provides that the prevailing party in any action

commenced “to enforce any of the terms” of the Agreement or “because of the breach … of any

of the terms” of the Agreement “shall be entitled to … all actual out-of-pocket costs and expenses

incurred by such prevailing Party in connection with such action and the enforcement and

collection of any judgment rendered therein including, without limitation, all reasonable attorneys’

fees.”

         91.   Atlas is thus entitled to damages, including its reasonable attorneys’ fees incurred

in connection with this action, including all out-of-pocket costs and expenses.


                                         THIRD CAUSE OF ACTION
                                           Breach of Contract
                                             (Against ETS)

         92.   Atlas incorporates the foregoing factual allegations as if fully set forth herein.

         93.   The NDA is a valid contract between Atlas and ETS and has been since its

execution.

                                                 17
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 18 of 29 PageID #: 18



       94.      Under the terms of the NDA, the parties agreed to treat all confidential information

confidential.

       95.      Section 7 of the NDA provides that all protected confidential information given by

Atlas to ETS would remain the exclusive property of Atlas, irrespective of its communication

during the period under the NDA. It further provides that ETS would not make use of Atlas’s

confidential information, or sell any product “using, incorporating, or derived from” Atlas’s

information.

       96.      Despite this provision explicitly regarding the treatment and use of confidential

information, ETS used Atlas’s confidential information to sell its products and thereby breached

the NDA.

       97.      Section 12 of the NDA specifically authorizes a court to issue an injunction

prohibiting the breach of the NDA’s terms and conditions:




       98.      The NDA was incorporated into the Agreement under §6 of the Agreement.

       99.      Plaintiff’s research with the DOD required (1) investment of confidential and

proprietary contacts and know-how for working with the federal government, especially the DOD,

as well as (2) the expenditure of significant financial and other resources to conduct the live tissue

testing and to obtain feedback on the efficacy of Mirragen™, to determine the optimal sizing and

packaging for deployment in the field via the “Go Pacs,” and to obtain the requisite approvals from

proper channels in the government.

                                                 18
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 19 of 29 PageID #: 19



       100.    Atlas’s trade secret confidential Customer List represented years of trial and error,

relationships, and investment, and was therefore a highly valuable piece of Atlas’s strategic

advantage.

       101.    The work that Atlas performed with the DOD and the resulting data and information

are all protected information under the NDA that belongs to Atlas. The information is not available

from other sources and is not publicly known.

       102.    The information was developed pursuant to years of relationships and know-how,

as well as the expenditure of substantial resources to develop same, and to conduct the testing

described herein.

       103.    ETS and Ted Day have wrongfully taken the results and benefit of this investment

which belongs to Atlas, in violation of the NDA.

       104.    ETS and Ted Day used Atlas’s confidential and trade secret information to create a

product or set of products that are derived from the information provided to ETS, and used that

information to sell such products. ETS continues to sell such products, or offer them for sale, in

violation of the NDA and Atlas’s trade secret rights.

       105.    The Atlas Customer List is protected information that belongs to Atlas. The list is

not available from other sources and it is not publicly known. Rather, the list was developed over

years of personal connections between Atlas’s employees and various individuals at facilities

throughout Atlas’s Exclusive Territories as a result of meticulously fostered personal relationships.

       106.    ETS obtained the Customer List subject to the provisions of the NDA. The List was

marked “confidential.”

       107.    Upon information and belief, in violation of the NDA and Agreement, ETS and

TED Day contacted specific persons and entities on Atlas’s Customer List, known only to Atlas,


                                                19
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 20 of 29 PageID #: 20



and directed them away from doing business with Atlas to purchase Mirragen™ through Lewis

Hall, GMM and Affirmative Solutions, among others.

       108.    Thus, upon information and belief, ETS provided the list to others and wrongfully

published its contents.

       109.    ETS wrongfully used the Customer List to defame and smear Atlas, thus diluting

and diminishing the value of the List to Atlas. To wit, Ted Day, Lewis Hall, GMM and Affirmative

Solutions’ soliciting customers in Atlas’s Exclusive Territories away from Atlas and/or creating

the circumstances wherein those customers would stop doing business with Atlas amounts to a

theft of trade secrets under both federal and state law.

       110.    Ted Day’s violation of the terms of the NDA and misappropriation of Atlas’s

Customer List is demonstrated by Atlas’s receipt of multiple emails and phone calls from

customers and potential customers within the VA, IHS, and non-governmental hospitals stating

that they would no longer be pursuing a contract with Atlas or entertaining sales calls with Atlas

representatives because ETS had informed them that Atlas was no longer a licensed distributor of

Mirragen™.

       111.    Defendants obtained a highly valuable “head start” in the development of a

customer base for Mirragen™ within Atlas’s Exclusive Territories, which they would not have

had but for their breaches of the NDA.

       112.    The “head start” advantage obtained by Defendants is worth millions of dollars in

sales that rightly belong to Atlas.

       113.    As a result of ETS’s breaches of the NDA, Atlas has suffered injury and damages,

and the threat of continued injury is ongoing.




                                                 20
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 21 of 29 PageID #: 21



       114.    Atlas is entitled to damages, injunctive relief and its reasonable attorneys’ fees

incurred in connection with this action, including all out-of-pocket costs and expenses.

                                     FOURTH CAUSE OF ACTION
                                           Recoupment
                                          (Against ETS)

       115.    ETS induced Atlas into investing millions of dollars into inventory, sales,

development, research and marketing, as well as into labor costs associated with each of the

foregoing.

       116.    Atlas has not been able to reap even a nominal profit from its investment, let alone

enough to recoup its lost investment.

       117.    Atlas stands to lose millions of dollars on its investment.

       118.    Already, ETS has allowed others to sell at least $200,000 in product to the VA—

sales which properly belonged to Atlas under its exclusive distribution Agreement—and would

have belonged to Atlas.

       119.    ETS’s refusal to allow Atlas to sell product has caused ETS to lose approximately

$200,000 worth of inventory due to the expiration of its shelf life. Atlas’s initial Mirragen™

purchase order only had FDA approval for a two-year shelf life. Although ETS subsequently

obtained FDA approval for a five-year shelf life for Mirragen™ and promised to send Atlas

manufacturer expiration date stickers reflecting the extended shelf life to place on Atlas’s initial

order, ETS did not send the updated expiration date stickers.

       120.    Upon information and belief, ETS has been selling to the DOD, without paying

Atlas for the right to do so, and without reimbursing and paying Atlas for its investment into the

research and development of proving that Mirragen™ is an effective coagulant, or for determining

the optimal sizing requirements and other criteria for military deployment in the field.


                                                21
     Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 22 of 29 PageID #: 22



        121.      ETS’s abrupt termination and breach of the Agreement and its breach of the NDA

has thus cost Atlas millions of dollars that it is entitled to recoup.

        122.      Atlas is thus entitled to damages and its reasonable attorneys’ fees incurred in

connection with this action, including all out-of-pocket costs and expenses.


                                          FIFTH CAUSE OF ACTION
                                 Theft of Trade Secrets under Federal Law
                                        (Against ETS and Ted Day)

        123.      Plaintiff incorporates the foregoing factual allegations as if fully set forth herein.

        124.      Plaintiff seeks trade secret protection under the Defend Trade Secrets Act, 18 USC

§ 1836 et seq.

        125.      Both the DOD data and information obtained through Atlas’s self-funded research

and Atlas’s Customer List qualify as trade secrets under federal law.

        126.      Atlas and ETS entered into an NDA on June 12, 2017, which was incorporated into

the Agreement per Section 6.1.

        127.      Pursuant to the terms of the NDA, the parties agreed to treat all confidential

information confidential, including Atlas’s Customer List, which was provided to ETS and marked

“confidential”.

        128.      Section 12 of the NDA specifically authorizes a court to issue an injunction

prohibiting the breach of the NDA’s terms and conditions:




        129.      The NDA was incorporated into the Agreement under Section 6.1 thereof.

                                                    22
     Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 23 of 29 PageID #: 23



        130.    Atlas’s research with the DOD required investment of confidential and proprietary

contacts and know-how for working with the federal government, especially with the DOD, as

well as the expenditure of significant resources to conduct the live tissue testing and obtain

feedback on the efficacy of Mirragen™, to determine the optimal sizing and packaging for

deployment in the field, and to obtain the requisite approvals from proper channels in the

government.

        131.    Atlas’s trade secret confidential Customer List represented years of trial and error,

relationships, and investment, and was therefore a highly valuable piece of Atlas’s strategic

advantage.

        132.    The work that Atlas performed with the DOD and the resulting data and information

are all trade secrets that belong to Atlas. The information is not available from other sources and

is not publicly known. The information was developed pursuant to years of relationships and

know-how, as well as the expenditure of substantial resources to develop the same, and to conduct

the tissue testing.

        133.    ETS has wrongfully taken the results and benefit of this investment, which belongs

to Atlas, thus committing a theft of trade secrets under federal law.

        134.    ETS used the information to create a product or set of products that are derived

from the information provided to ETS, and to sell those products. ETS continues to sell such

products, or offer them for sale, in violation of the Agreement, NDA and Atlas’s trade secret rights.

        135.    The Atlas Customer List is also a trade secret. The list is not available from other

sources and it is not publicly known. Rather, the List was developed over years of personal

connections between Atlas’s employees and various individuals at facilities throughout Atlas’s

Exclusive Territories as a result of meticulously fostered personal relationships.


                                                 23
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 24 of 29 PageID #: 24



       136.       ETS obtained the List subject to the provisions of the NDA. The List was marked

“confidential.”

       137.       Upon information and belief, in violation of the NDA and Agreement, ETS and Ted

Day contacted specific persons and entities on Atlas’s Customer List, known only to Atlas, and

directed them away from doing business with Atlas to purchase Mirragen™ through Lewis Hall,

GMM and Affirmative Solutions, among others.

       138.       Thus, upon information and belief, ETS provided the List to others and wrongfully

published its contents.

       139.       ETS wrongfully used the Customer List to defame and smear Atlas, thus diluting

and diminishing the value of the Customer List to Atlas. To wit, Ted Day, Lewis Hall, GMM and

Affirmative Solutions’ soliciting customers in Atlas’s Exclusive Territories away from Atlas

and/or creating the circumstances wherein those customers would stop doing business with Atlas

amounts to a theft of trade secrets under both federal and state law.

       140.       Ted Day’s violation of the terms of the NDA and misappropriation of Atlas’s

Customer List is demonstrated by Atlas’s receipt of multiple emails and phone calls from

customers and potential customers within the VA, IHS, and non-governmental hospitals stating

that they would no longer be pursuing a contract with Atlas or entertaining sales calls with Atlas

representatives because ETS had informed them that Atlas was no longer a licensed distributor of

Mirragen™.

       141.       Atlas has suffered injury and damages from lost business due to these actions and

the threat of continued injury is ongoing.

       142.       Defendants ETS’s and Ted Day’s misappropriation of Atlas’s trade secrets was

willful and malicious in that each defendant was aware of the provisions of the NDA, and was


                                                 24
     Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 25 of 29 PageID #: 25



aware that Atlas provided its Customer List and research information subject to the provisions of

the NDA, but each defendant nonetheless used the confidential information to its or his economic

advantage and to the detriment of Atlas.

        143.    Atlas is entitled to damages for the actual loss caused by the misappropriation of

its trade secrets and damages for any unjust enrichment caused by the misappropriation, exemplary

damages in the amount of two times the actual damages awarded, injunctive relief, and its

reasonable attorney’s fees.

                                    SIXTH CAUSE OF ACTION
                          Theft of Trade Secrets Under Missouri Law
                                  (Against ETS and Ted Day)


        144.    Atlas incorporates the foregoing factual allegations as if fully set forth herein.

        145.    Atlas is entitled to trade secret protection under § 417.453 et seq., RSMo.

        146.    Plaintiff’s trade secret confidential Customer List represented years of trial and

error, relationships, and investment, and was therefore a highly valuable piece of Plaintiff’s

strategic advantage.

        147.    The work that Atlas performed with the DOD and the resulting data and information

are all trade secrets that belong to Atlas. The information is not available from other sources and

is not publicly known. The information was developed pursuant to years of relationships and

know-how, as well as the expenditure of substantial resources to develop the same, and to conduct

the tissue testing.

        148.    ETS misappropriated Atlas’s trade secrets—both Atlas’s Customer List and the

work, data, and information stemming from Atlas’s engagement with DOD.

        149.    Defendants ETS’s and Ted Day’s misappropriation of Atlas’s trade secrets was

outrageous because of their evil motive or reckless indifference to others in that each defendant

                                                  25
     Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 26 of 29 PageID #: 26



was aware of the provisions of the NDA, and was aware that Atlas provided its Customer List and

research information subject to the provisions of the NDA, but each defendant nonetheless used

the confidential information to its or his economic advantage and to the detriment of Atlas.

        150.   As a result of ETS’s actions, Atlas has suffered damages.

        151. Atlas is entitled to damages for the actual loss caused by the misappropriation of
its trade secrets and damages for any unjust enrichment caused by the misappropriation, punitive

damages, injunctive relief, and its reasonable attorney’s fees.

                                       SEVENTH CAUSE OF ACTION
                                          Tortious Interference
                                       (Against ETS and Ted Day)

        152.   Plaintiff incorporates all prior factual allegations as if fully set forth herein.

        153.   The Agreement with ETS gave Atlas an expectation of future business with

customers, including the federal government, and with private providers within Atlas’s Exclusive

Territories, as is reflected by the locations of Atlas’s contacts and customers contained in the Atlas

customer listed shared with ETS on July 11, 2018.

        154.   ETS intentionally interfered with Atlas’s business relationships and with Atlas’s

expectation that it could sell the products to the federal government’s VA hospitals, IHS hospitals,

and to various departments within the DOD, as well as to private providers within its Exclusive

Territories.

        155.   Atlas was making conference calls and sales visits with numerous hospitals and

providers throughout its territories for the express purpose of selling Mirragen™, but once these

facilities received communications from ETS and Ted Day stating that Atlas no longer had a valid

contract to sell Mirragen™ or that ATLAS’s selling of Mirragen™ was “illegal,” these providers




                                                  26
     Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 27 of 29 PageID #: 27



terminated any future sales meetings with Atlas as well as any future Mirragen™ orders from

Atlas.

         156.   Defendants knew of Atlas’s business expectancy in that (a) defendant ETS was

party to the Agreement and (b) ETS made numerous requests for Atlas’s customer list and, after

repeated demands, was given the Atlas Customer List. ETS has begun systematically contacting

most of the individuals and entities on that list.

         157.   On information and belief, Lewis Hall and GMM, at the direction of defendants

ETS and/or Ted Day or based on the disclosure by defendants ETS and/or Ted Day, have begun

selling directly to entities on that list.

         158.   Further, upon information and belief, ETS made the new distributors, like Lewis

Hall and GMM, aware of the Agreement. Lewis Hall, for example, admitted to his knowledge of

the Agreement during a deposition taken in connection with a separate litigation.

         159.   Also as admitted by Lewis Hall during separate deposition, Lewis Hall and GMM

have since July 2018 made Mirragen™ sales totaling over $100,000 to VA hospitals, which are in

Atlas’s Exclusive Territories.

         160.   Defendant Ted Day has further interfered with Atlas’s valid business expectancy

by threatening Atlas’s sales representatives with legal action if they continued to sell Mirragen™

on behalf of Atlas. Atlas has subsequently lost sales representatives because of Ted Day’s actions.

Without sales representatives, Atlas cannot continue its business.

         161.   No justification exists for either Defendant’s interference with Atlas’s business

expectancy.

         162.   ETS had no legal right to declare the Agreement void, and its use of Atlas’s

confidential and proprietary information was in breach of the NDA.


                                                     27
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 28 of 29 PageID #: 28



       163.    Further, Section 9 of the NDA states that the confidentiality provisions of the NDA

remain in full force and effect notwithstanding termination of the NDA. Thus, ETS’s and/or Ted

Day’s use and sharing of Atlas’s Customer Lists were legally improper and unjustified.

       164.    These acts by ETS and Ted Day are independently wrongful and directly led to

Atlas’s loss of its customer business and put it in jeopardy of losing future business.

       165.    ETS and Day’s conduct caused Atlas substantial damages, which Atlas is entitled

to recover along with punitive damages and its reasonable attorney’s fees.

                             JURY DEMAND AND PRAYER

       WHEREFORE, Plaintiff Atlas demands trial by jury on all issues triable to a jury in law or

in equity, and prays that judgment be entered in its favor and against Defendants ETS and Ted

Day, awarding Plaintiff Atlas:

           a. Actual damages in an amount determined at trial;

           b. Punitive or exemplary damages in an amount determined at trial;

           c. Recoupment of out of pocket losses of no less than $2 million;

           d. Its reasonable attorney’s fees, including all actual out-of-pocket costs and expenses;

           e. Declaratory relief;

           f. Injunctive relief prohibiting further violation of Plaintiff’s trade secrets;

           g. Injunctive relief as to Plaintiff’s rights under the Agreement and NDA;

           h. Such other and further relief as the Court deems just and proper.




                                                 28
    Case: 4:19-cv-00424 Doc. #: 1 Filed: 03/08/19 Page: 29 of 29 PageID #: 29



Dated: March 8, 2019                 Respectfully submitted,

                                     DOWD BENNETT LLP

                                     /s/Edward L. Dowd, Jr            .
                                     Edward L. Dowd, Jr., #28785MO
                                     edowd@dowdbennett.com
                                     Elizabeth C. Carver, #34328MO
                                     ecarver@dowdbennett.com
                                     Philip A. Cantwell, #65505MO
                                     pcantwell@dowdbennett.com
                                     7733 Forsyth Blvd., Suite 1900
                                     St. Louis, MO 63105
                                     Tel: (314) 889-7300
                                     Fax: (314) 863-2111

                                     Attorneys for Plaintiff




                                       29
